El- Juez Asociado- SR. Filasco Soto,
emitió la opinión del tribunal.
Alegando hacer uso del artículo 91 del Código de Enjui-ciamiento Civil, Mrs. Charles M. Boerman solicitó del re-gistrador de la propiedad, la anotación de una moción me-diante la cual pedía a la corte de distrito dejar sin- efecto cierta sentencia por la que se declaró a Amelia M. Marrero hija natural reconocida del finado Charles M. Boerman, y se le adjudicó como consecuencia de dicha sentencia parte de una finca, inscrita al folio 104 del tomo 63 ele la sección Ia. del Registro de San Juan.
El registrador denegó la anotación por el fundamento que consignó en la siguiente nota:
“Denegada la anotación que se solicita en el anterior documento por hallarse inscrito el condominio de 3.601 dollars 46 centavos a favor de Don Jorge Romany y Delgado, que no ha sido demandado y es persona distinta de las partes litigantes,' y se toma en su lugar anotación preventiva por término legal con vista de una copia de la moción presentada a la Corte interesando se deje sin efecto la sen-tencia dictada en el pleito.”
No conforme cou la calificación del registrador, se esta-bleció por la recurrente el presente recurso.
Del récord resulta que después de haberse adjudicado a Amelia M. Marrero el condominio que fue inscrito a su nom-bre en el registro, la citada Marrero vendió al mismo Jorge Romani y Delgado, por escritura otorgada el 4 de febrero de 1922, ante el notario José Tous Soto, inscribiéndose luego dicha venta en el registro a favor del comprador. Aparece *734además, que la moción que se pretende anotar en el registro como aviso de demanda, se presentó en el pleito de filia-ción iniciado a nombre de Amelia M. Marrero, despnés de dictada sentencia en favor de la demandante, con el pro-pósito de obtener la nulidad de la referida sentencia, así como de todo lo actuado en dic'bo pleito.
Asumiendo, para los efectos solos de la argumentación, que una moción como la presentada, equivale a un aviso de demanda, no vemos, sin embargo, la posibilidad de que pudiera anotarse en el registro cuando el condominio sobre el cual tenía que producir sus efectos conforme a lo que se pretende, liabía pasado y estaba inscrito a nombre de persona distinta de la demandante, Amelia M. Marrero. Esto, sin duda, afectaría en su esencia el artículo 20 de la Ley Hipotecaria que si bien por su letra parece referirse sola-mente cuando se trata de transferencias de dominio, pose-sión o derechos reales, es lo cierto que su espíritu alcanza a los embargos o a los avisos de demanda que autoriza el artículo 91 del Código de Enjuiciamiento Civil. Nuestra con-clusión en este punto podemos verla confirmada en el co-mentario que hace G-alindo, en su obra sobre Legislación Hi-potecaria, del artículo 20, diciendo, en parte, lo siguiente:
“ * * Si el juez, en juicio civil o criminal, ordena el embargo de fincas, o en juicio ordinario prohíbe su enajenación, o de-creta la anotación de demanda, no podrá anotarse el mandamiento, si las fincas en él comprendidas no aparecen inscritas a nombre de la persona contra la que se decretó el embargo o la prohibición de enajenar, o a nombre del demandado, según los casos, así como tam-poco se inscribirán las adjudicaciones de fincas, si no constan ins-critas a favor de la persona contra quien se hubiere seguido el pro-cedimiento.” G-alindo, Legislación Hipotecaria, Tomo 2, pág. 155
Por otra parte teniendo en cuenta lo que en potencia sig-nifica la anotación que se pide, su finalidad en la sentencia sería la cancelación de las inscripciones verificadas no sólo a favor de Amelia M. Marrero sino también de su comprador *735Jorge Bomaní y Delgado, quien, nó lia sido parte en el pro-eedimiento y a quien no podía perjudicar la resolución de la corte en caso de accederse a la solicitado en la moción, por el principio de que nadie puede ser vencido en juicio sin ser oído, o lo que es lo mismo: el comprador sería despojado de su propiedad sin el debido procedimiento de ley, que es pre casamente lo que lia previsto el artículo 82 de nuestra ley hi-potecaria cuando, refiriéndose a las formas cómo debe can-celarse una inscripción o anotación preventiva, dispone que no se podrá cancelar una u otra hechas en virtud de escri-tura pública, sino por providencia ejecutoria, para lo cual necesariamente tenía que oirse a las partes a quienes podía perjudicar la cancelación; y así en lo ■ pertinente el citado artículo, dice:
“Art, 82. — -Las inscripciones o anotaciones preventivas, hechas en virtud de escritura pública no se cancelarán sino por providencia ejecutoria contra la cual no se halle pendiente recurso de casación, o por otra escritura o documento auténtico, en el cual exprese su con-sentimiento para la cancelación la persona cuyo favor se hubiese hecho la inscripción o anotación, o sus causa-habientes o represen-tantes legítimos.
“Las inscripciones o anotaciones hechas en virtud de mandamien tos judiciales no se cancelarán sino por providencia ejecutoria que tenga las circunstancias prevenidas en el párrafo primero de este ar-tículo. ’ ’
Pero examinando estrictamente los términos de la mo-.ción que se quiere hacer valer como un verdadero aviso de demanda, no puede considerarse comprendida corno tal en el artículo 91 del Código de Enjuiciamiento Civil, que invoca la recurrente para pedir su anotación en el registro, porque no se trata de una verdadera demanda en la que se haya com prendido todas las partes que del registro aparecen con in-terés en el condominio y cuya cancelación se interesa obte-ner por medio de una simple moción.
La recurrente sostiene, no obstante, que el comprador Bomaní no es tercero e insiste en que ha debido verificarse *736la anotación. Esto nos conduciría a entrar de lleno en el fondo de la cuestión y en este recurso carecemos de juris-dicción para que discutiéramos los méritos del caso y, bajo esta consideración, tampoco nos sería permitido examinar la jurisprudencia que cita la recurrente en la que se discute y examina el carácter de tercero por no ser de oportunidad su aplicación a la cuestión planteada en el presente recurso.
Por todo lo expuesto, se confirma la nota.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y HutcMson.